Detailed Action Summary
This is a Final Office action based on application 16/929,445 filed on 15 July 2020. The application is a 111(a) with priority to US provisional application 62/893,986 filed 30 August 2019.
Claims 1-9 are pending and have been fully considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments (see Remarks filed 22 November 2022) have been fully considered.
Applicant’s arguments with respect to the rejection of claims 3-8 under 35 USC §112(b), are persuasive. Applicant has amended the phrase “activated hierarchical carbon aerogel” to “activated carbon aerogel”, and has argued that this amendment resolves the indefiniteness. Examiner agrees that the amended language is clear and definite. The 112(b) rejection has been withdrawn. 
Applicant’s arguments with respect to the rejections of claims 1, 9-10 under 35 USC §102, and claims 3-8 under 35 USC §103, are not persuasive. Applicant contends that the claimed subject matter is allowable over the Yang art (US 2010/0170784 A1), on the basis that Yang allegedly does not teach the feature of “header plates, wherein said first electrode conductor having first pores, said second electrode conductor having second pores, and said separator are sandwiched between said header plates”. In response, Examiner points out that Yang depicts claimed header plates in figure 2. The upper plate through which hard water #11 enters the apparatus is a first header plate; the lower plate through which softened water #11 flows out of the apparatus is a second header plate; and the various electrodes #200 and separators #300 are sandwiched between the first and second header plate. The corresponding elements are also labeled in examiner’s annotation of Yang Figure 2, on page 7 below:
Examiner furthermore notes that the feature of header plates was addressed in the previous Office Action; this feature had been included in claim 10 as originally presented, which was rejected as being anticipated by Yang. Applicant does not contest the previous rejection of claim 10 over Yang, but instead asserts that the incorporation of the same feature into claim 1 would overcome the rejection of claim 1 and its dependent claims over Yang.
The §102 rejection of claims 1 and 9 is maintained. The §102 rejection of claim 10 is moot because claim 10 has been canceled. The §103 rejections of claims 3-8 are maintained.

Applicant’s arguments with respect to the rejection of claim 2 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang, in further view of Benak (US 3,501,272).
Applicant has amended claim 2 to require “wherein said header plates are made of ultraviolet transparent acrylic material”. Applicant contends that neither the Yang art nor the Suss art (Suss et al, “Capacitive Desalination with flow-through electrodes”, Energy & Environmental Science, 2012, volume 5, pg 9511) teaches the claimed feature. Examiner agrees. Examiner notes however that the feature of header plates made of ultraviolet transparent acrylic material is disclosed in Benak, as detailed below. 

Drawings
The drawings were objected to in the previous action because they contained reference numerals (#300, #312) that were not mentioned in the specification. In response, Applicant has amended the specification to include descriptions of components #300 and #312. The drawing objection has been overcome and is withdrawn.

Claim Objections
Claim 1 is objected to because of minor informalities: 
In the eighth line, “said first pores” and “said second pores” should be separated by an “and”
the eighth line (“channels for directing ...”) and the ninth line (“header plates, wherein ...”) should be separated by the conjunction “; and”

A corrected version of the claim could read:
... channels for directing the water into said first pores and said second pores; andheader plates, wherein ...

Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). A similar objection was raised by Examiner in the previous Office Action; Applicant submits that the objection has been resolved by amendments made to the claims. However, since an identical amendment was applied to claim 7 as to claim 6, the two claims are still identical. Applicant could overcome this objection by amending either of claim 6 and 7 to differ from the other, or by canceling one of them. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 2010/0170784 A1).
Regarding claim 1, Yang teaches an apparatus for water softening (referred to as “capacitive deionization device 10”; see figure 2 #10; para [0047], [0050]), comprising: a first electrode conductor having first pores (figure 2, any one of the plurality of electrode conductors #200 (e.g. the positively charged electrode at the bottom of the stack, labeled “first electrode” in the annotated figure 2 below); para [0005], “carbon electrode having nano-sized pores”; [0043], [0077]); a second electrode conductor having second pores (figure 2, any electrode conductor #200 that is opposing the first electrode conductor (e.g. the negatively charged electrode second from bottom, labeled “second electrode” in annotated figure 2 below); per para [0047]-[0049], the second electrode is the same composition as the first); a separator between said first electrode conductor having first pores and said second electrode conductor having second pores (figure 2, separator #300 is between the first and second electrode; para [0048]-[0049], [0052]), a voltage system for applying a voltage to said first electrode conductor and said second electrode conductor (referred to as “power supply PS”; figure 2, para [0051]); channels (referred to as “a groove 102a of the uneven portion 100a”; figures 1-2, para [0038]-[0039]) for directing the water into said first pores said second pores (para [0037], “voids defined by the uneven portions 100a and the electrode 200 are used as flow paths for an electrolyte”); and header plates wherein said first electrode and said second electrode are sandwiched between said header plates (in figure 2, the upper plate through which hard water #11 enters the apparatus is a first header plate, the lower plate through which softened water #11 flows out of the apparatus is a second header plate; and the various electrodes #200 and separators #300 are sandwiched between the first and second header plate). See annotated figure 2 below.


    PNG
    media_image1.png
    2125
    1973
    media_image1.png
    Greyscale
Annotated Yang figure 2

Regarding claim 9, Yang teaches the apparatus for water softening of claim 1 wherein said separator is a polymer material (para [0052], [0086]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, in view of Benak (US 3,501,272 A), with evidentiary support provided by Teoh et al (“Transparency, ultraviolet transmittance, and miscibility of poly(lactic acid)/poly(methyl methacrylate) blends”, Journal of Elastomers & Plastics, 2018, volume 50, pg 596-610).
Regarding claim 2, Yang teaches the apparatus for water softening of claim 1. Yang does not teach said header plates are made of ultraviolet transparent acrylic material. 
Benak teaches a capacitive deionization device (col 2 ln 22, “an electrostatic demineralization cell”; figure 1 illustrates the cell) for water softening (figure 5 is a graph showing the efficacy of Benak’s cell in removing CaSO4 from water, i.e. water softening) based on a porous carbon electrode (col 2 ln 20-22, col 6 ln 25-31). Benak’s cell comprises a first electrode, a second electrode, separator, and header plates sandwiching the electrodes and separator (col 5 ln 31-39, “The cell comprised a plurality of electrodes ... Glass fiber separators were used between electrodes ... Methyl methacrylate (Lucite, trademark) top and bottom plates completed the unit”; figure 1 shows that the Lucite top and bottom plates are arranged as header plates sandwiching the electrodes and separators), wherein the header plates are made of acrylic material (col 5 ln 36, “Methyl methacrylate (Lucite, trademark)”). 
It would have been obvious to a person of ordinary skill in the art to modify the apparatus of Yang by selecting an acrylic material for the header plates, as taught in Benak, because Yang and Benak are highly similar arts (both being disposed to capacitive deionization systems using porous carbon electrodes), Yang is silent as to the material used for the header plate, and Benak teaches acrylic is a suitable header plater material. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07].
Benak does not specify that the acrylic material is ultraviolet transparent, however, the feature of ultraviolet transparency is presumed to be inherent in Benak’s disclosure, because Benak’s acrylic material is poly(methyl methacrylate), and poly(methyl methacrylate) is known in the art to have ultraviolet transparency (evidentiary support can be seen e.g. in Teoh, pg 607 figure 9, a UV-vis transmittance spectrum showing that the pure PMMA sample is transparent over the near UV wavelength range (300-400 nm)). Since Benak teaches the appropriate material, and ultraviolet transparency is an intrinsic material property of the material, Benak meets the limitation of “ultraviolet transparent”. See MPEP 2112(III) and 2112.01(II).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, in view of Suss et al (“Capacitive Desalination with flow-through electrodes”, Energy & Environmental Science, 2012, volume 5, pg 9511).
	Regarding claim 3, Yang teaches the apparatus for water softening of claim 1 wherein said first electrode conductor is made of activated carbon material (para [0077]). Yang does not teach the first electrode material is an aerogel material. Suss teaches an apparatus (pg 9514 right column para 3; pg 9515 figure 4 and caption) comprising: a first electrode conductor having first pores (pg 9515 left column para 3, figures 3 and 4a); a second electrode conductor having second pores (pg 9515 left column para 3, figures 3 and 4a); a separator between said first electrode conductor having first pores and said second electrode conductor having second pores (pg 9515 right column para 1, figure 4a), a voltage system for applying a voltage to said first electrode conductor and said second electrode conductor (pg 9515 figure 4a; pg 9516 left column para 2). Suss further teaches the first electrode material is a carbon aerogel material (pg 9512 right column para 2; pg 9514 right column para 3-4; pg 9515 left column para 1-3, figure 4). It would have been obvious to a person of ordinary skill in the art to modify Yang by making the electrode from Suss’s carbon aerogel material, because Yang is directed to a capacitive deionization apparatus using porous carbon electrodes, and Suss teaches that the advantage that activated carbon aerogel is a particularly good electrode material for capacitive deionization applications (pg 9512 right column para 2-3; pg 9515 left column para 2; pg 9518 right column para 3-4).
	Regarding claim 4, Yang teaches the apparatus for water softening of claim 1 wherein said first electrode conductor is made of activated carbon material (para [0077]). Yang does not teach the first electrode material is an aerogel monolith. Suss teaches an apparatus (pg 9514 right column para 3; pg 9515 figure 4 and caption) comprising: a first electrode conductor having first pores (pg 9515 left column para 3, figures 3 and 4a); a second electrode conductor having second pores (pg 9515 left column para 3, figures 3 and 4a); a separator between said first electrode conductor having first pores and said second electrode conductor having second pores (pg 9515 right column para 1, figure 4a), a voltage system for applying a voltage to said first electrode conductor and said second electrode conductor (pg 9515 figure 4a; pg 9516 left column para 2). Suss further teaches the first electrode material is a carbon aerogel monolith (pg 9512 right column para 2; pg 9514 right column para 3-4; pg 9515 left column para 1-3, figure 4). It would have been obvious to a person of ordinary skill in the art to modify Yang by choosing an activated carbon aerogel monolith as the electrode material, as taught in Suss, because Yang is directed to a capacitive deionization apparatus using porous carbon electrodes, and Suss teaches that activated carbon aerogel monolith is a particularly good electrode material for capacitive deionization applications (pg 9512 right column para 2-3; pg 9515 left column para 2; pg 9518 right column para 3-4).
	Regarding claim 5, Yang teaches the apparatus for water softening of claim 1 wherein said second electrode conductor is made of activated carbon material (para [0077]). Yang does not teach the second electrode material is an aerogel material. Suss teaches an apparatus (pg 9514 right column para 3; pg 9515 figure 4 and caption) comprising: a first electrode conductor having first pores (pg 9515 left column para 3, figures 3 and 4a); a second electrode conductor having second pores (pg 9515 left column para 3, figures 3 and 4a); a separator between said first electrode conductor having first pores and said second electrode conductor having second pores (pg 9515 right column para 1, figure 4a), a voltage system for applying a voltage to said first electrode conductor and said second electrode conductor (pg 9515 figure 4a; pg 9516 left column para 2). Suss further teaches the first electrode material is a carbon aerogel material (pg 9512 right column para 2; pg 9514 right column para 3-4; pg 9515 left column para 1-3, figure 4). It would have been obvious to a person of ordinary skill in the art to modify Yang by choosing activated carbon aerogel as the electrode material, as taught in Suss, because Yang is directed to a capacitive deionization apparatus using porous carbon electrodes, and Suss teaches that activated carbon aerogel is a particularly good electrode material for capacitive deionization applications (pg 9512 right column para 2-3; pg 9515 left column para 2; pg 9518 right column para 3-4).
	Regarding claims 6 and 7, Yang teaches the apparatus for water softening of claim 1 wherein said first electrode conductor is made of activated carbon materials with graphite current collectors (para [0016], [0077], [0080]). Yang does not teach the first electrode material is an aerogel material. Suss teaches an apparatus (pg 9514 right column para 3; pg 9515 figure 4 and caption) comprising: a first electrode conductor having first pores (pg 9515 left column para 3, figures 3 and 4a); a second electrode conductor having second pores (pg 9515 left column para 3, figures 3 and 4a); a separator between said first electrode conductor having first pores and said second electrode conductor having second pores (pg 9515 right column para 1, figure 4a), a voltage system for applying a voltage to said first electrode conductor and said second electrode conductor (pg 9515 figure 4a; pg 9516 left column para 2). Suss further teaches the first electrode material is a carbon aerogel material (pg 9512 right column para 2; pg 9514 right column para 3-4; pg 9515 left column para 1-3, figure 4). It would have been obvious to a person of ordinary skill in the art to modify Yang by choosing activated carbon aerogel as the electrode material, as taught in Suss, because Yang is directed to a capacitive deionization apparatus using porous carbon electrodes, and Suss teaches that activated carbon aerogel is a particularly good electrode material for capacitive deionization applications (pg 9512 right column para 2-3; pg 9515 left column para 2; pg 9518 right column para 3-4).
	Regarding claim 8, Yang teaches the apparatus for water softening of claim 1 wherein said first electrode conductor is made of carbon material (para [0043], [0077]). Yang does not teach the first electrode material is an aerogel monolith. Suss teaches an apparatus (pg 9514 right column para 3; pg 9515 figure 4 and caption) comprising: a first electrode conductor having first pores (pg 9515 left column para 3, figures 3 and 4a); a second electrode conductor having second pores (pg 9515 left column para 3, figures 3 and 4a); a separator between said first electrode conductor having first pores and said second electrode conductor having second pores (pg 9515 right column para 1, figure 4a),  a voltage system for applying a voltage to said first electrode conductor and said second electrode conductor (pg 9515 figure 4a; pg 9516 left column para 2). Suss further teaches the first electrode material is a carbon aerogel monolith (pg 9512 right column para 2; pg 9514 right column para 3-4; pg 9515 left column para 1-3, figure 4). It would have been obvious to a person of ordinary skill in the art to modify Yang by choosing activated carbon aerogel as the electrode material, as taught in Suss, because Yang is directed to a capacitive deionization apparatus using porous carbon electrodes, and Suss teaches that activated carbon aerogel is a particularly good electrode material for capacitive deionization applications (pg 9512 right column para 2-3; pg 9515 left column para 2; pg 9518 right column para 3-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campbell et al (US 2019/0014310 A1) disclose a capacitive deionization device comprising header plates made of ultraviolet-transparent acrylic material.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew R Koltonow whose telephone number is (571)272-7713. The examiner can normally be reached Monday - Friday, 9:00 - 5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW KOLTONOW/Examiner, Art Unit 1795                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797